Citation Nr: 0723444	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-35 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that he has PTSD as a result of various 
stressors he experienced while serving in Vietnam from 
October 1965 to July 1967.  Unfortunately, the Board finds 
that additional evidence is needed before it can adjudicate 
the veteran's claim.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

The record shows that the veteran has been diagnosed with 
PTSD based on his statements concerning stressors he 
experienced while serving in Vietnam.  However, no evidence 
shows that he ever engaged in combat with an enemy force.  
Under these circumstances the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); see also West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's stressors include three incidents:  

(1)  The veteran testified that he was stationed 
approximately 1/4 mile away from a fuel dump when 10,000 
gallons of gasoline exploded.  He explained that he had been 
on guard duty with a friend, PFC Dunn, earlier that day but 
was relieved hours before the explosion.  He testified that 
PFC Dunn was killed.  He indicated that this event occurred 
at Qui Nhon in November of 1966.  However, research disclosed 
that there were 28 causalities listed under the last name 
Dunn, none of whom died in November of 1966.  Such a fact 
provides evidence against this claim, indicating 
unreliability in the veteran's stressor statements.      

Unfortunately, the veteran could not recall Dunn's first 
name.  Although the death of PFC Dunn has not been verified, 
this fact alone does not rule out the possibility that the 
explosion itself did not take place.  

(2)  The veteran also reported coming under a mortar attack 
at Pleiku in either April or May of 1966 in which five or six 
planes were blown up while he was standing only 75 yards 
away.  

(3)  The veteran reported coming under mortar attack as well 
as small arms fire some time between April and June of 1967 
while stationed at Bac Giang.  

Since none of these incidents has been verified, the 
veteran's lay testimony, by itself, is not enough to 
establish the occurrence of these events.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  Where records available to 
the rating board do not provide objective or supportive 
evidence of the alleged in-service traumatic stressor, it is 
necessary to develop this evidence.  Such development 
includes providing the stressor information to the United 
States Army and Joint Services Records Research Center 
(JSRRC) in an attempt to verify the claimed stressor.  
Therefore, the RO should attempt to independently verify the 
occurrence of this claimed stressor through JSRRC and any 
other appropriate agency.  38 U.S.C.A.     § 5103A(b)(3).  

If, and only if, any of these stressors can be verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between a verified 
stressor(s) and the diagnosis of PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged 
stressors.  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

2.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  If no stressor is deemed 
established, a report is not required.      

3.  If, and only if, an in-service 
stressor has been verified, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a copy of 
this remand, and a list of any in-service 
stressor found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




